Title: John Philippart to Thomas Jefferson, 17 February 1819
From: Philippart, John
To: Jefferson, Thomas


          
            Sir
            Military Library, Whitehall, London 17th February 1819.
          
          I trust my motive will be received by your Excellency as an excuse for this intrusion. I am desirous of recording authentic accounts of the most distinguished Princes, Statesmen, Public and Literary Characters of every Country in the same manner as I have written those of all the British Generals in my Work the Royal Military Calendar and in other publications which I have Edited. From the plan of the undertaking those individuals who afford assistance for the purpose of rendering it accurate cannot be regarded as their own Historiographers which would be objectionable.  They simply narrate facts and leave the colouring to the Editor. If therefore you would be so obliging as to direct my being supplied with a sketch of your career I should have the greatest pleasure in paying to it every attention, and observe the utmost confidence towards the communication. It is my wish to accompany the Memoirs by such Documents and Papers as you may consider essential to the full accomplishment of the object I have in view: and also to embellish the Work with a correct Portrait of your Excellency if I can be honoured and obliged with one.
          Should this meet your Excellency’s attention I will do myself the honor of communicating further on the subject.
          I should be further obliged if your Excellency would be so obliging as to direct  your reply and papers as you may be inclined to honor me with to be forwarded by a private hand or under a cover to your Embassy in this Country—
          
            I have the honor to be With every consideration Sir Your most obedient humble Servant
            John Philippart      KnightAttached to the Establishm.of HRH the Duke of Kent
          
        